                                          Case 3:19-cv-01987-WHO Document 61 Filed 01/30/20 Page 1 of 1




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     CHRISTOPHER KING,                                    Case No. 19-cv-01987-WHO
                                                         Plaintiff,
                                   6
                                                                                              ORDER DENYING REQUEST
                                                  v.
                                   7
                                                                                              Re: Dkt. No. 60
                                   8     FACEBOOK, INC., et al.,
                                                         Defendants.
                                   9

                                  10          This case was closed and judgment entered on January 9, 2020. Dkt. Nos. 58, 59. On

                                  11   January 22, 2020, plaintiff filed a “Motion for Clarification on Rule 59 Motion Denial as to

                                  12   Discovery and Unconscionability.” Dkt. No. 60. In that filing, plaintiff complains that my
Northern District of California
 United States District Court




                                  13   December 3, 2019 and January 9, 2020 Orders failed to address or adequately address his First

                                  14   Amendment and unconscionability arguments in support of his claims against Facebook. Dkt. No.

                                  15   60 at 1, 4-5. With respect to the unconscionability argument, plaintiff asks me to address it now

                                  16   so that there is a “complete record.” Plaintiff also seeks clarification that, in light of the dismissal

                                  17   of this case and the Judgment entered, defendant is not required to produce any discovery in

                                  18   response to requests served in this case. Id. at 3.

                                  19          Plaintiff’s request for further explanation for the dismissal of his claims against Facebook

                                  20   is DENIED. Judgment has been entered and this case is closed. As this case is closed, there is no

                                  21   obligation for Facebook to respond to discovery requests served in connection with this case.

                                  22          IT IS SO ORDERED.

                                  23         Dated: January 30, 2020

                                  24

                                  25
                                                                                                      William H. Orrick
                                  26                                                                  United States District Judge
                                  27
                                  28
